

116 HR 5191 RH: Runaway and Homeless Youth and Trafficking Prevention Act of 2020
U.S. House of Representatives
2020-12-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 582116th CONGRESS2d SessionH. R. 5191[Report No. 116–699]IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Yarmuth (for himself, Mr. Bacon, Mrs. Hayes, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Education and LaborDecember 28, 2020Additional sponsors: Mr. Fitzpatrick, Ms. Schakowsky, Mr. DeSaulnier, Mr. Lipinski, Mr. Danny K. Davis of Illinois, Mr. Carbajal, Mr. Trone, Ms. Moore, Ms. Norton, Mr. Morelle, Ms. Bonamici, Mr. Young, Mr. Blumenauer, Mr. Lynch, Mr. Courtney, Ms. Wild, Mr. Sablan, Mr. Takano, Ms. Bass, Mrs. Lee of Nevada, Mr. Peters, Ms. Meng, Mr. Welch, Mr. Smith of Washington, Mr. Engel, Ms. Titus, Mr. Hastings, Mr. García of Illinois, Mrs. Axne, Mr. Ted Lieu of California, Ms. Lofgren, Ms. Scanlon, Ms. Haaland, and Mrs. NapolitanoDecember 28, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on November 20, 2019A BILLTo reauthorize the Runaway and Homeless Youth Act, and for other purposes.1.Short titleThis Act may be cited as the Runaway and Homeless Youth and Trafficking Prevention Act of 2020.2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the amendment or repeal shall be considered to be made to a provision of the Runaway and Homeless Youth Act (34 U.S.C. 11201 et seq.).3.FindingsSection 302 (34 U.S.C. 11201) is amended—(1)in paragraph (1), by striking share of, serious health, behavioral, and emotional problems and inserting share of, trauma, serious health, behavioral, social, and emotional problems, and substance use disorder;(2)in paragraph (2), by inserting socially, age, gender, developmentally, culturally and before linguistically appropriate;(3)by redesignating paragraphs (3) through (6), as paragraphs (4) through (7), respectively;(4)by inserting after paragraph (2) the following:(3)research has documented that youth experience homelessness as fluid, such that many youth experience 2 to 3 different types of homelessness, including couch surfing, emergency shelters, and staying on the streets;;(5)in paragraph (4)(C), as redesignated by paragraph (3), by striking social contribution and inserting self-advocacy;(6)in paragraph (4)(E), as redesignated by paragraph (3), by inserting and peer before relationships;(7)in paragraph (5), as redesignated by paragraph (3), by striking outside the welfare system and the law enforcement system and inserting , in collaboration with public assistance systems, the law enforcement system, and the child welfare system;(8)in paragraph (6), as redesignated by paragraph (3)—(A)by inserting a safe place to live, connection to caring adults, and after youth need; and(B)by striking and at the end;(9)in paragraph (7), as redesignated by paragraph (3)—(A)by striking between the Federal programs that serve runaway and homeless youth are and inserting at the Federal level is; and(B)by striking the period at the end and inserting a semicolon; and(10)by adding at the end the following:(8)runaway and homeless youth are at a high risk of substance use disorder and becoming victims of sexual abuse, sexual exploitation, trafficking in persons, and sex trafficking;(9)research has shown that—(A)the prevalence of homelessness among youth and young adults is similar in rural and urban communities; and(B)runaway and homeless youth programs, such as those funded under this Act, are integral services that every community, regardless of size, should provide; and(10)runaway and homeless youth programs provide expert adolescent services and are integral community partners for the child welfare and juvenile justice systems..4.Basic center grant program(a)Grants for centers and servicesSection 311(a) (34 U.S.C. 11211(a)) is amended—(1)in paragraph (1)—(A)by striking The Secretary and inserting Every 2 or 3 years, the Secretary;(B)by striking and operate and inserting , operate, and maintain; and(C)by striking services and all that follows through the period at the end and inserting safe shelter and services, including trauma-informed services, for runaway and homeless youth and, if appropriate, services for the families of such youth, including (if appropriate) individuals identified by such youth as family. Grants shall be awarded for a 5-year period.; and(2)in paragraph (2)—(A)by striking subparagraph (A) and inserting the following:(A)shall be provided to runaway youth, street youth, homeless youth, and youth at risk of separation from his or her family or at risk of becoming homeless;;(B)in subparagraph (B)—(i)in clause (i), by striking 21 days; and and inserting 30 days or the maximum allowed by the State, whichever is greater;;(ii)by striking clause (ii) and inserting the following:(ii)age, gender, developmentally, and culturally and linguistically appropriate individual, family, and group counseling, as appropriate (including, if appropriate, counseling for individuals identified by such youth as family); and; and(iii)by adding at the end the following:(iii)suicide prevention services; and; and(C)in subparagraph (C)—(i)in clause (ii), by inserting age, gender, developmentally, and culturally and linguistically appropriate, to the extent practicable, before home-based services;(ii)in clause (iii), by striking and after the semicolon;(iii)in clause (iv), by striking diseases. and inserting infections;; and(iv)by adding at the end the following:(v)trauma-informed and gender-responsive services for runaway or homeless youth, including such youth who are victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking; and(vi)if safe and appropriate, supports for youth and their parents, legal guardians, or (if appropriate) those identified by such youth as family, including—(I)an assessment of family engagement to improve support for youth (and if appropriate) reunify youth;(II)strength-based interventions; and(III)ongoing supportive services..(b)Eligibility; plan requirementsSection 312 (34 U.S.C. 11212) is amended—(1)in subsection (a), by inserting , to youth who are at risk of separation from the family, after guardians;(2)in subsection (b)—(A)in paragraph (2), by striking facility the 1st place it appears and inserting project;(B)in paragraph (2)(A)—(i)by striking facility and inserting project; and(ii)by striking requires and inserting allows;(C)in paragraph (5), by inserting , or (if appropriate) individuals identified by such youth as family, after parents or legal guardians;(D)in paragraph (6)—(i)by inserting (which may include the use of online resources in order to reach and engage youth) after programs; and(ii)by striking cultural minority and persons with limited ability to speak English and inserting cultural minority, persons with limited ability to speak English, and runaway or homeless youth who are victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking;(E)by striking paragraph (7) and inserting the following:(7)shall keep adequate statistical records profiling the youth and family members of such youth whom the applicant serves, including demographic information on and the number of such youth who—(A)are not referred to out-of-home shelter services;(B)are members of vulnerable or underserved populations;(C)are victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking;(D)are pregnant or parenting;(E)have been involved in the child welfare system; and(F)have been involved in the juvenile justice system;;(F)by striking paragraph (8) and inserting the following:(8)shall ensure that—(A)the records described in paragraph (7), on an individual runaway or homeless youth, shall not be disclosed without the consent of the individual youth and of the parent or legal guardian of such youth or (if appropriate) an individual identified by such youth as family, to anyone other than another agency compiling statistical records or a government agency involved in the disposition of criminal charges against an individual runaway or homeless youth; and(B)reports or other documents based on the statistics described in paragraph (7) shall not disclose the identity of any individual runaway or homeless youth;;(G)in paragraph (12)—(i)by striking subparagraph (B) and inserting the following:(B)detailed information on how the center has been able to meet the goals of its plans; and; and(ii)in subparagraph (C)—(I)by striking clause (i) and inserting the following:(i)the number and characteristics of runaway and homeless youth, and youth at risk of family separation, who participate in the project, including such information on—(I)such youth (including runaway and homeless youth, and youth at risk of family separation) who are victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking;(II)such youth who are pregnant or parenting;(III)such youth who have been involved in the child welfare system; and(IV)such youth who have been involved in the juvenile justice system; and; and(II)in clause (ii), by striking and after the semicolon;(H)in paragraph (13) by striking the period at the end and inserting for natural disasters, inclement weather, and mental health emergencies;; and(I)by adding at the end the following:(14)shall provide age, gender, developmentally, and culturally and linguistically appropriate, to the extent practicable, services to runaway and homeless youth; and(15)shall inform youth of their status as independent students under section 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv), provide verification of such status for the purposes of the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090), and assist youth in completing this application at the youth’s request.;(3)in subsection (d)—(A)in paragraph (1)—(i)by inserting age, gender, developmentally, and culturally and linguistically appropriate, to the extent practicable, after provide;(ii)by striking families (including unrelated individuals in the family households) of such youth and inserting families of such youth (including unrelated individuals in the family households of such youth and, if appropriate, individuals identified by such youth as family); and(iii)by inserting suicide prevention, after physical health care,;(B)in paragraph (4)—(i)by inserting , including training on trauma-informed and youth-centered care after home-based services; and(ii)by striking and after the semicolon; and(C)in paragraph (5)—(i)in subparagraph (A), by striking and after the semicolon;(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)youth are eligible for home-based services when determined by the applicant to be at risk of separation from the family.; and(4)by adding at the end the following:(f)Online resources for outreachAn applicant may develop a plan, consistent with local needs, for the use of online resources, if appropriate, in order to reach and engage youth.. (c)Approval of applicationsSection 313(b) (34 U.S.C. 11213(b)) is amended by striking paragraph (2) and inserting the following:(2)eligible applicants that request grants—(A)of less than $225,000, if this title is funded at less than $200,000,000 for the relevant fiscal year; and(B)of less than $250,000, if this title is funded at $200,000,000 or more for the relevant fiscal year..5.Transitional living grant program(a)Authority for programSection 321 (34 U.S.C. 11221) is amended—(1)by striking The Secretary is authorized to make grants and to provide technical assistance and inserting The Secretary shall award grants every 2 or 3 years, and shall provide technical assistance; and(2)by inserting Grants shall be awarded for a 5-year period. after homeless youth..(b)EligibilitySection 322 (34 U.S.C. 11222) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by inserting age, gender, developmentally, and culturally and linguistically appropriate, to the extent practicable, before information and counseling services; and(ii)by striking job attainment skills, and mental and physical health care and inserting job attainment skills, mental and physical health care, and suicide prevention services;(B)in paragraph (2)—(i)by striking 18 and inserting 21; and(ii)by striking 18th and inserting 21st;(C)by redesignating paragraphs (3) through (8) and (9) through (16) as paragraphs (5) through (10) and (12) through (19), respectively;(D)by inserting after paragraph (2) the following:(3)to provide counseling to homeless youth and to encourage, if appropriate, the involvement in such counseling of their parents or legal guardians, or (if appropriate) individuals identified by such youth as family;(4)to provide aftercare services, if possible, to homeless youth who have received shelter and services from a transitional living youth project, including (to the extent practicable) such youth who, after receiving such shelter and services, relocate to a geographic area or State other than the geographic area or State in which such project is located;; (E)in paragraph (5), as redesignated by subparagraph (C), by striking shelter facility and inserting project;(F)in paragraph (6), as redesignated by subparagraph (C), by striking shelter facility used to carry out such project and inserting project;(G)in paragraph (8), as so redesignated, by striking to provide a written transitional living plan to each youth and inserting to develop a written transitional living plan in partnership with each youth;(H)in paragraph (9), as so redesignated—(i)by inserting age, gender, developmentally, and culturally and linguistically appropriate, to the extent practicable, after referral of homeless youth to;(ii)by striking vocational, training and inserting career and technical education;(iii)by striking and health care programs and inserting mental health service and health care programs, substance use disorder treatment, and programs providing wrap-around services to victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking; and(iv)by striking such services for youths; and inserting such programs described in this paragraph;;(I)in paragraph (10), as so redesignated, by inserting , which may include the use of online and social media engagements, as appropriate before the semicolon;(J)by inserting after paragraph (10), as so redesignated, the following:(11)to develop a plan to provide age, gender, developmentally, and culturally and linguistically appropriate services, to the extent practicable, that address the needs of homeless and street youth;;(K)in paragraph (12), as so redesignated, by striking the applicant and statistical and all that follows through who participate in such project, and inserting the applicant, statistical summaries describing the number, the characteristics, and the demographic information of the homeless youth who participate in such project, including the prevalence of sexual abuse, sexual exploitation, trafficking in persons, and sex trafficking of such youth,;(L)in paragraph (18), as so redesignated, by striking and after the semicolon;(M)in paragraph (19), as so redesignated, by striking the period at the end and inserting regarding responses to natural disasters, inclement weather, and mental health emergencies; and; and(N)by adding at the end the following:(20)to inform youth of their status as independent students under section 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv), provide verification of such status for the purposes of the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090), and assist the youth in completing this application at the youth’s request.; and(2)by amending subsection (b) to read as follows:(b)Priority; equitable geographic distributionIn selecting eligible applicants to receive grants under this part, the Secretary shall—(1)give priority to—(A)entities that have experience in providing to homeless youth shelter and services of the types described in subsection (a)(1); and(B)entities that request grants—(i)of less than $225,000, if this title is funded at less than $200,000,000 for the relevant fiscal year; and(ii)of less than $250,000, if this title is funded at $200,000,000 or more for the relevant fiscal year; and(2)consider providing an equitable geographic distribution of grants..6.National communications systemSection 331 (34 U.S.C. 11231) is amended—(1)by inserting 5-year before grants; and(2)by inserting , online, and social media after telephone.7.Coordinating, training, research, and other activities(a)CoordinationSection 341 (34 U.S.C. 11241) is amended—(1)in the matter preceding paragraph (1), by inserting safety, well-being, after health,; and(2)in paragraph (2), by striking other Federal entities and inserting the Department of Housing and Urban Development, the Department of Education, the Department of Labor, and the Department of Justice.(b)Grants for technical assistance and trainingSection 342 (34 U.S.C. 11242) is amended—(1)by inserting 5-year before grants to;(2)by inserting , including onsite and web-based techniques, such as on-demand and online learning, before to public and private entities; and(3)by striking carrying out and inserting implementing in a trauma-informed manner.(c)Grants for research, evaluation, demonstration, and service projectsSection 343(b) (34 U.S.C. 11243(b)) is amended—(1)in paragraph (5)—(A)in subparagraph (A)—(i)by striking sexual abuse and assault and inserting violence, trauma, sexual abuse, sexual exploitation; and(ii)by striking and sex trafficking and inserting or sex trafficking;(B)in subparagraph (B)—(i)by striking assault and inserting  sexual exploitation; and(ii)by striking and after the semicolon;(C)in subparagraph (C), by striking who have been sexually victimized and inserting who are victims of sexual abuse or sexual exploitation; and(D)by adding at the end the following:(D)best practices for identifying and providing age, gender, developmentally, and culturally and linguistically appropriate services to the extent practicable to—(i)vulnerable and underserved youth populations; and(ii)youth who are victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking; and(E)informing youth of their status as independent students under section 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv), providing verification of such status for the purposes of the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090), and assisting youth in completing this application at the youth’s request;;(2)in paragraph (9), by striking and at the end;(3)in paragraph (10), by striking the period and inserting a semicolon; and(4)by adding at the end the following:(11)examining the intersection between the runaway and homeless youth populations and trafficking in persons, including noting whether such youth who are victims of trafficking in persons or sex trafficking were previously involved in the child welfare or juvenile justice systems; and(12)the needs of runaway youth and homeless youth with disabilities, including projects that examine best practices for serving these youth..(d)Demonstration projects to provide services to youth in rural areasSection 344(a)(2)(A) (34 U.S.C. 11244(a)(2)(A)) is amended by striking $100,000 and inserting $200,000.(e)Periodic estimate of incidence and prevalence of youth homelessnessSection 345 (34 U.S.C. 11245) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i) by striking Reconnecting Homeless Youth Act of 2008 and inserting Runaway and Homeless Youth and Trafficking Prevention Act of 2019; (ii)by striking 5 and inserting 3; and(iii)by inserting of Health and Human Services, acting through the Associate Commissioner of the Family and Youth Services Bureau after Secretary;(B)in paragraph (1)—(i)by striking 13 and inserting 12; and(ii)by striking and after the semicolon;(C)in paragraph (2), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(3)that includes demographic information about and characteristics of runaway or homeless youth, including such youth who are victims of sexual abuse, sexual exploitation, trafficking in persons, or sex trafficking; and(4)that does not disclose the identity of any runaway or homeless youth.; and(2)in subsection (b)(1)—(A)in the matter preceding subparagraph (A), by striking 13 and inserting 12;(B)in subparagraph (A), by striking and at the end;(C)by redesignating subparagraph (B) as subparagraph (C);(D)by inserting after subparagraph (A) the following:(B)incidences, if any, of—(i)such individuals who are victims of sexual abuse, sexual exploitation, trafficking in persons; or(ii)such individuals who are victims of sex trafficking; and; and(E)in subparagraph (C), as so redesignated—(i)in clause (ii), by striking ; and and inserting , including mental health services;; and(ii)by adding at the end the following:(iv)access to education (including postsecondary education and career and technical education); and.8.Sexual abuse prevention programSection 351 (34 U.S.C. 11261) is amended—(1)in subsection (a)—(A)by striking The Secretary and inserting Every 2 or 3 years, the Secretary;(B)by inserting public and before nonprofit; and(C)by striking prostitution, and inserting violence,;(2)by amending subsection (b) to read as follows:(b)Priority; equitable geographic distributionIn selecting applicants to receive grants under subsection (a), the Secretary shall—(1)give priority to—(A)public and nonprofit private agencies that have experience in providing services to runaway and homeless, and street youth; and(B)eligible applicants that request grants—(i)of less than $225,000, if this title is funded at less than $200,000,000 for the relevant fiscal year; and(ii)of less than $250,000, if this title is funded at $200,000,000 or more for the relevant fiscal year; and(2)consider providing an equitable geographic distribution of grants.; and(3)by adding at the end the following:(c)Eligibility requirementsTo be eligible to receive a grant under subsection (a), an applicant shall certify to the Secretary that such applicant has systems in place to ensure that such applicant can provide age, gender, developmentally, and culturally and linguistically appropriate, to the extent practicable, services to all youth described in subsection (a).(d)DurationGrants awarded under this section shall be for a period of 5 years..9.General provisions(a)Lease of surplus Federal facilities for use runaway and homeless youth centers or as transitional living youth shelter projectsSection 381 (34 U.S.C. 11272) is amended—(1)in the section heading—(A)by inserting , sites, after centers; and(B)by striking shelter facilities and inserting shelter projects; and(2) in subsection (a), in the matter preceding paragraph (1), by striking youth shelter facilities and inserting youth shelter projects.(b)ReportsSection 382(a) (34 U.S.C. 11273(a)) is amended—(1)in the matter preceding paragraph (1)—(A)by striking 2000 and inserting 2021; and(B)by striking the Workforce and inserting Labor;(2)in paragraph (1)—(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and(B)by inserting after subparagraph (A) the following:(B)collecting data on sexual abuse, sexual exploitation, trafficking in persons, and sex trafficking of runaway and homeless youth;; and(3)in paragraph (2)—(A)by striking subparagraph (A) and inserting the following:(A)the number and characteristics of homeless youth served by such projects, including—(i)such youth who are victims of sexual abuse, sexual exploitation, trafficking in persons, and sex trafficking;(ii)such youth who are pregnant or parenting;(iii)such youth who have been involved in the child welfare system; and(iv)such youth who have been involved in the juvenile justice system;; and(B)in subparagraph (F), by striking intrafamily problems and inserting problems within the family, including (if appropriate) individuals identified by such youth as family,.(c)Federal shareSection 383(a) (34 U.S.C. 11274(a)) is amended by striking facility's budget and inserting project's budget.(d)Evaluation and informationSection 386(a) (34 U.S.C. 11277(a)) is amended in the matter preceding paragraph (1)—(1)by striking 3 and inserting 5 each place the term appears; and(2)by inserting , acting through the Associate Commissioner of the Family and Youth Services Bureau after Secretary.(e)Performance standardsSection 386A(a) (34 U.S.C. 11278(a)) is amended by striking Reconnecting Homeless Youth Act of 2008 and inserting Runaway and Homeless Youth and Trafficking Prevention Act of 2019.(f)NondiscriminationPart F is amended by inserting after section 386A (34 U.S.C. 11278) the following:386B.Nondiscrimination(a)In generalNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity (as defined in section 249(c)(4) of title 18, United States Code), sexual orientation, or disability, be excluded from participation in, be denied the benefits of, or subjected to discrimination under any program or activity receiving Federal financial assistance under title III of the Juvenile Justice and Delinquency Prevention Act of 1974.(b)ExceptionIf programming that is segregated by or specific to sex is necessary to the essential operation of a program, nothing in this section shall be construed to prevent the entity carrying out any such program or activity from consideration of an individual’s sex. In such a circumstance, the entity may meet the requirements of this section by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming.(c)DisqualificationThe authority provided for the Secretary to enforce this section shall be the same as the authority provided for the Secretary to enforce subsection (a) or (b) of section 654 of the Head Start Act (42 U.S.C. 9849). The procedures provided for review of an action to enforce this section shall be the same as the procedures provided for review of an action to enforce subsection (b) of that section.(d)ConstructionNothing in this section shall be construed, interpreted, or applied to supplant, displace, preempt, or otherwise limit the responsibilities and liabilities under other Federal or State laws with respect to discrimination on a basis described in subsection (a)..(g)DefinitionsSection 387 (34 U.S.C. 11279) is amended—(1)by redesignating paragraphs (1) through (6), and paragraphs (7) and (8), as paragraphs (2) through (7), and paragraphs (9) and (10), respectively;(2)by inserting before paragraph (2), the following:(1)Culturally and linguistically appropriateThe term culturally and linguistically appropriate, with respect to services, has the meaning given the term culturally and linguistically appropriate services in the National Standards for Culturally and Linguistically Appropriate Services in Health and Health Care, issued in April 2013, by the Office of Minority Health of the Department of Health and Human Services.;(3)in paragraph (4)(A) (as so redesignated)—(A)in clause (i), by striking 21 and inserting 26; and(B)in clause (ii), by striking and either and all that follows through the end of the clause and inserting but less than 26 years of age;;(4)in paragraph (6)(B)(as so redesignated)—(A)in clause (i), by striking the semicolon and inserting , including the use of online methods of engagement, as appropriate, based on the needs of the community and population served;; and(B)in clause (v), by striking subclauses (I) through (IV) and inserting the following:(I)alcohol and substance use disorder;(II)sexual abuse, sexual exploitation, trafficking in persons, and sex trafficking;(III)sexually transmitted infections, including human immunodeficiency virus (HIV);(IV)physical and sexual assault; and(V)suicide.;(5)in paragraph (7)(B) (as so redesignated), by striking prostitution, or drug abuse and inserting trafficking in persons, sex trafficking, or substance use disorder;(6)by inserting after paragraph (7) (as so redesignated), the following:(8)Trafficking in personsThe term trafficking in persons has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2019 (22 U.S.C. 7102).;(7)in paragraph (9) (as so redesignated)—(A)by inserting to homeless youth after provides; and(B)by inserting , to establish a stable family or community supports, after self-sufficient living; and(8)in paragraph (10)(B) (as so redesignated)—(A)in clause (ii)—(i)by inserting or able after willing; and(ii)by striking or at the end;(B)in clause (iii), by striking the period and inserting ; or; and(C)by adding at the end the following:(iv)who is involved in the child welfare or juvenile justice system, but is not living in housing or shelter funded by the Federal Government..(h)Authorization of appropriationsSection 388(a) (34 U.S.C. 11280(a)) is amended—(1)in paragraph (1), by striking $127,421,000 for each of fiscal years 2019 through 2020 and inserting $225,000,000 for fiscal year 2021, and such sums as may be necessary for each of fiscal years 2022 through 2025;(2)in paragraph (3)(B), by striking such sums as may be necessary and all that follows through the period at the end and inserting $2,000,000 shall be made available to carry out section 345 for fiscal year 2021 and such sums as may be necessary shall be made available to carry out such section for each of fiscal years 2022 through 2025; and(3)in paragraph (4), by striking $25,000,000 for each of fiscal years 2019 through 2020 and inserting $75,000,000 for fiscal year 2021, and such sums as may be necessary for each of fiscal years 2022 through 2025 .December 28, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed